Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000201
                                                         30-APR-2018
                                                         02:04 PM



                           SCWC-15-0000201

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                          GREGORY I. SADO,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-15-0000201; CR. NOS. 12-1-0825(1) and 14-1-0361(1))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellee Gregory I. Sado’s

application for writ of certiorari filed on March 18, 2018, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, April 30, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson